FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

EARTH ISLAND INSTITUTE; SEQUOIA             
FORESTKEEPER, a California non-profit
corporation; HEARTWOOD, an Indiana
non-profit corporation; CENTER FOR
BIOLOGICAL DIVERSITY, a New
                                                 No. 05-16975
Mexico non-profit corporation;
SIERRA CLUB,
                 Plaintiffs-Appellees,
                                                  D.C. No.
                                                CV-03-06386-JKS
                  v.
NANCY RUTHENBECK;* UNITED STATES
FOREST SERVICE; ANN M. VENEMAN;
DALE BOSWORTH,
              Defendants-Appellants.        
EARTH ISLAND INSTITUTE; SEQUOIA             
FORESTKEEPER, a California non-profit
corporation; HEARTWOOD, an Indiana
non-profit corporation; CENTER FOR
BIOLOGICAL DIVERSITY, a New
                                                 No. 05-17078
Mexico non-profit corporation;
SIERRA CLUB,
                Plaintiffs-Appellants,
                                                  D.C. No.
                                                CV-03-06386-JKS
                  v.                               OPINION
NANCY RUTHENBECK; UNITED STATES
FOREST SERVICE; ANN M. VENEMAN;
DALE BOSWORTH,
               Defendants-Appellees.        
  *Nancy Ruthenbeck is substituted for Del A. Pengilly pursuant to Fed.
R. App. P. 43(c)(2).

                                9317
9318          EARTH ISLAND INSTITUTE v. RUTHENBECK
         Appeal from the United States District Court
            for the Eastern District of California
         James K. Singleton, Chief Judge, Presiding

                    Argued and Submitted
           June 12, 2006—San Francisco, California

                       Filed August 10, 2006

 Before: Mary M. Schroeder, Chief Judge, Susan P. Graber,
 Circuit Judge, and Kevin Thomas Duffy,** Senior Judge.

               Opinion by Chief Judge Schroeder




   **The Honorable Kevin Thomas Duffy, Senior Judge, United States
District Court for the Southern District of New York, sitting by designa-
tion.
             EARTH ISLAND INSTITUTE v. RUTHENBECK            9321


                          COUNSEL

Katherine W. Hazard and Jennifer L. Scheller, U.S. Depart-
ment of Justice Environment & Natural Resources Division,
Washington, D.C., for the defendants-appellants.

Matt Kenna, Western Environmental Law Center, Durango,
Colorado, for the plaintiffs-appellees.

Thomas R. Lundquist, Crowell & Moring, LLP, Washington,
D.C., for Amicus Curiae.


                           OPINION

SCHROEDER, Chief Judge:

                         I.   Overview

  This is a government appeal from a district court judgment
enjoining Forest Service regulations that govern review of
decisions implementing forest plans, on the ground that the
regulations were manifestly contrary to the governing statute.
The Forest Service promulgated the challenged regulations
pursuant to the Forest Service Decisionmaking and Appeals
Reform Act (“ARA”), Pub. L. 102-381, tit. 111, § 322, 106
Stat. 1419 (1992) (codified at 16 U.S.C. § 1612 note). In a
cross-appeal, the environmentalist plaintiffs Earth Island
Institute et al. challenge the four regulations the district court
9322         EARTH ISLAND INSTITUTE v. RUTHENBECK
held were valid. The statute pertains to procedures relating to
public comment and administrative appeal of proposed forest
management actions. The government raises standing and
ripeness issues. We agree with the district court that plaintiffs
have established standing. But because only one of the regula-
tions, 36 C.F.R. § 215.12(f), has actually been applied to a
proposed project, we hold that only that regulation is ripe for
review. We affirm the district court’s judgment that 36 C.F.R.
§ 215.12(f) conflicts with the Appeals Reform Act and affirm
the nationwide injunction barring its application. We remand
the judgment and injunction with respect to the remaining
regulations to the district court with instructions to vacate for
lack of a controversy ripe for review.

                       II.   Background

   Plaintiffs, Earth Island Institute, Sequoia Forestkeeper,
Heartwood, Inc., Center for Biological Diversity, and the
Sierra Club (collectively “Earth Island”) are non-profit envi-
ronmental organizations. To establish their standing, plaintiffs
rely on the declaration of Jim Bensman, an employee and
member of Heartwood. According to his affidavit, Bensman
has been using the National Forests for over 25 years, and has
visited National Forests in California, including Klamath,
Shasta, Six Rivers and Trinity. Bensman declared that he
planned to return to California in August 2004 and Oregon in
October 2004. He asserted that his interest in the biological
health of the forest, as well as his recreational interest, is
harmed when development occurs in violation of law or pol-
icy. Bensman specifically stated that if an appeal option were
available to him on projects that are categorically excluded
from appeal, he would exercise that right of appeal. He also
alleged personal and procedural injuries under each chal-
lenged regulation.

  The defendant, the United States Forest Service, prior to
1992, provided a post-decision administrative appeals pro-
cess, 36 C.F.R. pt. 217, for agency decisions documented in
            EARTH ISLAND INSTITUTE v. RUTHENBECK            9323
a “decision memo,” “decision notice,” or “record of deci-
sion.” See 54 Fed. Reg. 3342 (Jan. 23, 1989); Heartwood, Inc.
v. U.S. Forest Serv., 316 F.3d 694, 696 (7th Cir. 2003). In
March 1992, the Forest Service proposed a new regulation
that would have eliminated post-decision administrative
appeals for all decisions except those approving forest plans
or amendments or revisions to forest plans. See 57 Fed. Reg.
10,444 (Mar. 26, 1992). The 1992 proposal would have
replaced post-decision administrative appeals with pre-
decision notice and comment procedures for proposed proj-
ects on which the Forest Service had completed an Environ-
mental Assessment (“EA”) and a finding of no significant
impact (“FONSI”), in accordance with applicable provisions
of the National Environmental Policy Act of 1969 (“NEPA”).
Essentially, the proposal provided a categorical exclusion
from notice, comment and appeal for projects the Forest Ser-
vice deemed environmentally insignificant.

   The 1992 proposal was greeted with considerable protest,
and environmental groups decried the loss of administrative
review. Congress, in response, enacted the ARA. Pub. L. No.
102-381, Title III § 322, codified at 16 U.S.C. § 1612 note.
Among other things, the ARA required the Forest Service to
establish an administrative appeals process with opportunity
for notice and comment. The ARA provides in material part:

    (a) IN GENERAL.—In accordance with this section,
    the Secretary of Agriculture, acting through the
    Chief of the Forest Service, shall establish a notice
    and comment process for proposed actions of the
    Forest Service concerning projects and activities
    implementing land and resource management plans
    developed under the Forest and Rangeland Renew-
    able Resources Planning Act of 1974 (16 U.S.C.
    1601 et seq.) and shall modify the procedure for
    appeals of decisions concerning such projects.

ARA § 322(a).
9324        EARTH ISLAND INSTITUTE v. RUTHENBECK
   After a series of challenges to regulations promulgated pur-
suant to the ARA, see Heartwood, Inc., 316 F.3d 694, the
Forest Service reinstated the pre-1992 notice, comment and
administrative appeal procedure as an interim measure until
the Forest Service issued a final regulation implementing the
ARA. See 68 Fed. Reg. 33,582, 33,586. On June 4, 2003, the
Forest Service published a final rule revising the notice, com-
ment, and appeal procedures for “projects and activities
implementing land and resource management plans on
National Forest System lands.” 68 Fed. Reg. at 33,582 (June
4, 2003) (“2003 Rule”).

   On June 5, 2003, the Forest Service published the final
implementing procedures for National Environmental Policy
Act Documentation Needed for Fire Management Activities
(“Fire CE”), 68 Fed. Reg. 33,814-24 (2003) (codified at For-
est Service Handbook 1909.15, ch. 30, § 31.2(10), (11)). This
action created a new category of projects, fire rehabilitation
activities on less than 4,200 acres, which could be excluded
from EA and Environmental Impact Statement (“EIS”) analy-
sis, and exempted from notice, comment and appeal under the
challenged regulations. Salvage timber sales of 250 acres or
less (“Timber Sale CE”) were also designated as categorical
exclusions on July 29, 2003. 68 Fed. Reg. 44,598-608 (2003)
(codified at Forest Service Handbook 1909.15, ch. 30, § 31.2
(12), (13), (14)).

   On September 8, 2003, the Forest Service issued its Burnt
Ridge Project decision memo approving the timber sale and
treatment of 238 acres of post-fire forest area. The Burnt
Ridge Project timber sale proposal was prepared pursuant to
the Sierra Nevada Forest Plan Amendment Record of Deci-
sion, stemming from the 2002 McNally fire. The Burnt Ridge
Project area is located on the Hot Springs Ranger District of
Sequoia National Forest, approximately 8 air miles from Cali-
fornia Hot Springs, California. In the summer of 2002, a
human-caused fire known as the McNally Fire burned approx-
imately 150,000 acres of forest and chaparral primarily within
             EARTH ISLAND INSTITUTE v. RUTHENBECK              9325
the Sequoia National Forest. Between January and March
2003, the Sequoia National Forest sent out three scoping
notices pursuant to NEPA, for three separate post-fire salvage
logging projects. Each of the adjacent projects was planned as
a result of the McNally fire, and proposed identical or highly
similar logging prescriptions. The Burnt Ridge Project, as
approved by the Forest Service decision memo, would have
resulted in the logging of approximately 238 acres of burned
forest for sale as timber. The decision memo applied the cate-
gorical exclusion provisions of 36 C.F.R. § 215.12(f). The
decision expressly states that “this project is not subject to
appeal because it involves projects or activities which are cat-
egorically excluded from documentation in an environmental
impact statement or environmental assessment.” Eventually,
after this litigation was instituted, the parties settled that chal-
lenge and the Forest Service withdrew the Burnt Ridge Proj-
ect.

   On December 1, 2003, Earth Island filed a complaint
against the Forest Service, challenging the 2003 Rule as
applied to the Burnt Ridge Project, and bringing facial chal-
lenges to nine provisions of the 2003 Rule. The Burnt Ridge
Project decision memo was issued under provisions which the
Forest Service claim categorically exclude the project under
the challenged regulations in this case from documentation in
an EA or EIS, and thereby from administrative appeal. The
district court invalidated five challenged regulations and
upheld four regulations, Earth Island v. Pengilly, 376 F. Supp.
2d 994 (E.D. Cal. 2005), and issued a nationwide injunction
against the application of the invalid regulations. This appeal
and cross-appeal followed.

                          III.   Standing

   Earth Island argues that plaintiffs in this case had standing
on the basis of the personal and procedural injuries docu-
mented in the Bensman affidavit because their aesthetic inter-
ests in the national forests are harmed by the regulations and,
9326         EARTH ISLAND INSTITUTE v. RUTHENBECK
more specifically, they contend that their procedural interests
in participating in the administrative appeal process are
harmed. The government argues that plaintiffs have suffered
no cognizable injury in fact with respect to the challenged
regulations, because the regulations have not yet been applied.

   [1] To satisfy Article III standing requirements, a plaintiff
must show that: (1) plaintiff has suffered “injury in fact” that
is (a) concrete and particularized; and (b) actual or imminent,
not conjectural or hypothetical; (2) the injury is fairly trace-
able to the challenged action of the defendant; and (3) it is
likely, as opposed to merely speculative, that the injury will
be redressed by a favorable decision. Friends of the Earth,
Inc. v. Laidlaw Envtl. Servs., 528 U.S. 167, 180-81 (2000)
(citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61
(1992)).

   The parties do not dispute that an organizational plaintiff
has standing to bring suit on behalf of its members “when its
members would otherwise have standing to sue in their own
right, the interests at stake are germane to the organization’s
purpose, and neither the claim asserted nor the relief
requested requires the participation of individual members in
the lawsuit.” Id. at 181.

   [2] Aesthetic and environmental interests generally are cog-
nizable injuries in fact, “[b]ut the ‘injury in fact’ test requires
more than an injury to a cognizable interest. It requires that
the party seeking review be himself among the injured.”
Sierra Club v. Morton, 405 U.S. 727, 735-36 (1972). An affi-
ant’s “some day” intentions to return to an area that will be
affected by a project do not support a finding of “actual or
imminent injury” unless the affiant has specific plans to return
to the area. Lujan v. Defenders of Wildlife, 504 U.S. at 564.

   [3] In this case, plaintiffs persuasively argue, and the dis-
trict court properly concluded, that Bensman’s preclusion
             EARTH ISLAND INSTITUTE v. RUTHENBECK            9327
from participation in the appeals process may yield dimin-
ished recreational enjoyment of the national forests.

   [4] Earth Island has also alleged sufficient procedural
injury to support standing, relying on the argument that the
ARA is a procedural statute giving rise to a procedural injury
within the “zone of interests” Congress intended to protect.
These are procedural regulations governing the opportunity
for public comment. The ARA does not address any substan-
tive Forest Service program and governs only the process.
Procedural and informational injuries may be the basis for
injury in fact for standing purposes. See City of Davis v. Cole-
man, 521 F.2d 661, 671 (9th Cir. 1975) (“The procedural
injury implicit in agency failure to prepare an EIS [is] the cre-
ation of a risk that serious environmental impacts will be
overlooked is itself a sufficient ‘injury in fact’ to support
standing. . . .”). Because “ ‘NEPA is essentially a procedural
statute designed to ensure that environmental issues are given
proper consideration in the decisionmaking process,’ ” injury
alleged to have occurred as a result of violating this proce-
dural right confers standing. Idaho Conservation League v.
Mumma, 956 F.2d 1508, 1514 (9th Cir. 1992) (quoting Trust-
ees for Alaska v. Hodel, 806 F.2d 1378, 1382 (9th Cir. 1986);
see also United States v. Students Challenging Regulatory
Agency Procedures (SCRAP), 412 U.S. 669 (1973); Friends
of the Earth v. U. S. Navy, 841 F.2d 927, 931 (9th Cir.1988)
(noting that “[t]his court has long recognized that failure to
follow procedures designed to ensure that the environmental
consequences of a project are adequately evaluated is a suffi-
cient injury in fact to support standing”).

   [5] Earth Island was unable to appeal the Burnt Ridge Proj-
ect because the Forest Service applied 36 C.F.R. § 215.12(f);
the loss of that right of administrative appeal is sufficient pro-
cedural injury in fact to support a challenge to the regulation.
Plaintiffs in this case are “injure[d] . . . in the sense contem-
plated by Congress,” Mumma, 956 F.2d at 1516; because
Plaintiffs are precluded from appealing decisions like the
9328         EARTH ISLAND INSTITUTE v. RUTHENBECK
Burnt Ridge Project, and that Project itself, under the 2003
Rule. The ARA is entirely procedural, and Congress contem-
plated public involvement in the administrative appeals pro-
cess.

   [6] Plaintiffs have satisfied the remaining standing require-
ments. The deprivation of the procedural right of administra-
tive appeal is “fairly traceable” to the Forest Service’s
regulations. A favorable decision invalidating the regulation
would redress Earth Island’s injury. Accordingly, Earth Island
has established standing on the basis of both personal and pro-
cedural injury.

                         IV.   Ripeness

   The Forest Service argues that the challenges to the regula-
tions are unripe because they have not yet been applied in a
specific context and that this court should decline to decide
the challenge where the record is incomplete. Earth Island
argues that no further record development is needed because
the challenged regulations are final agency action and present
purely legal questions.

   “The jurisdiction of federal courts is defined and limited by
Article III of the Constitution. In terms relevant to the ques-
tion for decision in this case, the judicial power of federal
courts is constitutionally restricted to ‘cases’ and ‘controver-
sies.’ ” Flast v. Cohen, 392 U.S. 83, 94 (1968). Courts must
refrain from deciding abstract or hypothetical controversies
and from rendering impermissible advisory opinions with
respect to such controversies. See id. at 96. “[A] federal court
has neither the power to render advisory opinions nor to
decide questions that cannot affect the rights of litigants in the
case before them. Its judgments must resolve a real and sub-
stantial controversy admitting of specific relief through a
decree of a conclusive character, as distinguished from an
opinion advising what the law would be upon a hypothetical
state of facts.” Preiser v. Newkirk, 422 U.S. 395, 401 (1975)
             EARTH ISLAND INSTITUTE v. RUTHENBECK            9329
(internal quotation marks omitted). An advisory opinion
results if the court resolves a question of law that is not pre-
sented by the facts of the case. See, e.g., In re Michaelson,
511 F.2d 882, 893 (9th Cir. 1975). (“[I]t would be constitu-
tionally improper for us to reach this question since the issue
lacks the necessary facts to make it concrete.”).

   [7] Ripeness is a prudential doctrine intended, in part, to
prevent judicial review of legal issues outside the limits of
Article III cases and controversies. Plaintiffs rely on a selec-
tive reading of Abbott Laboratories v. Gardner, in which the
Supreme Court established a presumption in favor of ripeness
for regulations that constitute final agency action. 387 U.S.
136, 140 (1967) (overruled on other grounds by Califano v.
Sanders, 430 U.S. 99 (1977)). In that pre-enforcement chal-
lenge to FDA regulations, the Supreme Court held the regula-
tions were ripe for review because the challenge presented a
purely legal question: whether the FDA Commissioner had
exceeded his rulemaking authority. The legal issue could be
resolved on the record as it stood, without reference to more
specific facts. Abbott Laboratories also established a two-part
ripeness test: first, a reviewing court must ask if the issues are
fit for judicial decision; and second, a reviewing court consid-
ers the hardship to the parties of withholding review. Id. at
149.

   We are persuaded by the Forest Service’s reliance on Toilet
Goods Association, Inc. v. Gardner, 387 U.S. 158 (1967),
where the Supreme Court held that a pre-enforcement chal-
lenge to FDA regulations was premature. In that case, the
petitioners challenged regulations authorized by the Color
Additive Amendments that would allow the FDA Commis-
sioner to revoke product certifications if the agency was not
given free access to color additive formulas and manufactur-
ing facilities and processes. In Toilet Goods, the regulations
were final agency action and the question presented was
purely legal. Id. at 163. Nonetheless, the Supreme Court held
that the issues failed the first part of the Abbott Laboratories
9330         EARTH ISLAND INSTITUTE v. RUTHENBECK
test. The issues were not fit for judicial decision because the
regulations’ effects were speculative and the record was
incomplete. Id. at 163-64. The Court also held under the sec-
ond Abbott Laboratories inquiry that the challenge was unripe
because the situation was not one “in which primary conduct
[was] affected.” Id. at 164.

   The Supreme Court also emphasized the need for factual
context in Lujan v. National Wildlife Federation, in which the
Supreme Court emphasized the ripeness doctrine, stating that
a regulation is ordinarily not ripe for review “until the scope
of the controversy has been reduced to more manageable pro-
portions, and its factual components fleshed out, by some con-
crete action applying the regulation to the claimant’s situation
in a fashion that harms or threatens to harm him.” 497 U.S.
871, 891 (1990) (emphasis added). As the law of ripeness has
evolved, the Supreme Court and circuit courts have repeatedly
declined premature review. See Nat’l Park Hospitality Ass’n
v. Dep’t, 538 U.S. 803, 812 (2003) (holding that although the
question presented was purely legal and the rule constituted
final action, further factual development would “significantly
advance our ability to deal with the legal issues presented” so
the matter was not ripe for judicial review); Reno v. Catholic
Soc. Servs., 509 U.S. 43 (1993) (agency rules that will apply
at a later stage are not ripe for immediate judicial review); see
also Sabre, Inc. v. Dep’t of Transp., 429 F.3d 1113 (D.C. Cir.
2005) (a purely legal claim may be less fit for judicial resolu-
tion when it is clear that a later as-applied challenge will pre-
sent the court with a richer and more informative factual
record); Louisiana Envtl. Action Network v. EPA, 172 F.3d 65
(D.C. Cir. 1999) (ripeness asks whether consideration of the
issue would benefit from a more concrete setting); Va. Soc’y
for Human Life, Inc. v. Fed. Election Comm’n, 263 F.3d 379
(4th Cir. 2001) (rationale of ripeness doctrine is to prevent
courts from entangling themselves in abstract disagreements
over administrative policies).

  [8] On this record, Earth Island has established ripeness
only with respect to 36 C.F.R. § 215.12(f), which categori-
              EARTH ISLAND INSTITUTE v. RUTHENBECK         9331
cally exempts from appeal Forest Service actions that do not
require an EA or EIS under NEPA. In their complaint, Earth
Island alleges that “these new regulations” (the 2003 Rule)
have been applied to decisions across the nation, including the
Burnt Ridge Project. That is the only project specifically ref-
erenced in the complaint. However, only 36 C.F.R.
§ 215.12(f) was applied in the context of the Burnt Ridge
Project. For that project, plaintiffs were unable to appeal the
timber sale in the decision memo because the Forest Service
had categorically excluded the project from appeal. Earth
Island has not shown that the other challenged regulations
were applied in the context of the Burnt Ridge Timber Sale
or any other specified project. The record is speculative and
incomplete with respect to the remaining regulations, so the
issues are not fit for judicial decision under Abbott Laborato-
ries. While Earth Island has established sufficient injury for
standing purposes, it has not shown the sort of injury that
would require immediate review of the remaining regulations.
There is not a sufficient “case or controversy” for us to review
regulations not applied in the context of the record before this
court.

   The parties’ agreement to settle the Burnt Ridge Timber
Sale dispute does not affect the ripeness of Earth Island’s
challenge to 36 C.F.R. § 215.12(f). The record remains suffi-
ciently concrete to permit this court to review the application
of the regulation to the project and to determine if the regula-
tion as applied is consistent with the ARA.

         V.    The Validity of 36 C.F.R. § 215.12(f)

  The relevant statute provides:

SEC. 322. FOREST SERVICE DECISIONMAKING AND
APPEALS REFORM.

    (a) IN GENERAL.—In accordance with this section,
    the Secretary of Agriculture, acting through the
9332         EARTH ISLAND INSTITUTE v. RUTHENBECK
    Chief of the Forest Service, shall establish a notice
    and comment process for proposed actions of the
    Forest Service concerning projects and activities
    implementing land and resource management plans
    developed under the Forest and Rangeland Renew-
    able Resources Planning Act of 1974 (16 U.S.C.
    1601 et seq.) and shall modify the procedure for
    appeals of decisions concerning such projects.

Pub. L. 102-381 (codified at 16 U.S.C. § 1612 note). The For-
est Service argues that the promulgation of 36 C.F.R.
§ 215.12(f), categorically excluding from appeal any agency
decision that does not require an EA or EIS, is the agency’s
reasonable interpretation of ambiguous portions of the ARA.
Earth Island argues that the plain language of the statute
requires an administrative appeals process. In the alternative,
Earth Island also argues that the legislative history of the
ARA renders the challenged regulation manifestly contrary to
the statute because the statute was passed in response to a pro-
posal to eliminate the right to an administrative appeal.

   [9] In Chevron U.S.A. Inc. v. Natural Resources Defense
Council, Inc., 467 U.S. 837 (1984) (hereinafter “Chevron”),
the Supreme Court set forth the familiar two-step approach
for courts to evaluate agency regulations promulgated pursu-
ant to statute. First, courts must examine the statute itself to
determine whether Congress has spoken directly to the precise
question. Id. at 842. If the intent of Congress is clear, that is
the end of the inquiry because agencies (and courts reviewing
their actions) must give effect to the unambiguously
expressed intent of Congress. Id. at 842-43. If an agency’s
regulation is in conflict with the plain language of the statute,
reviewing courts do not owe deference to the agency’s inter-
pretation.

   Second, “if the statute is silent or ambiguous with respect
to the specific issue, the question for the court is whether the
agency’s answer is based on a permissible construction of the
             EARTH ISLAND INSTITUTE v. RUTHENBECK           9333
statute.” Id. at 843. “In determining whether an agency’s con-
struction is permissible, the court considers whether Congress
has explicitly instructed the agency to flesh out specific provi-
sions of the general legislation, or has impliedly left to the
agency the task of developing standards to carry out the gen-
eral policy of the statute.” Tovar v. U. S. Postal Serv., 3 F.3d
1271, 1276 (9th Cir. 1993). “When relevant statutes are silent
on the salient question, we assume that Congress has implic-
itly left a void for an agency to fill. We must therefore defer
to the agency’s construction of its governing statutes, unless
that construction is unreasonable.” Chevron, 467 U.S. at 843-
44. Accordingly, “reasonableness” is the standard where
courts review regulations under Chevron’s second step.

   [10] Our first inquiry is whether Congress has spoken
directly to the issue governed by 36 C.F.R. § 215.12(f). The
ARA provides, in relevant part:

    In accordance with this section, the Secretary of
    Agriculture, acting through the Chief of the Forest
    Service, shall establish a notice and comment pro-
    cess for proposed actions of the Forest Service con-
    cerning projects and activities implementing land
    and resource management plans developed under the
    Forest and Rangeland Renewable Resources Plan-
    ning Act of 1974 (16 U.S.C. § 1601 et seq.) and
    shall modify the procedure for appeals of decisions
    concerning such projects.

16 U.S.C. § 1612 note, § 322(a) (emphasis added). The regu-
lation reads, in relevant part:

    The following decisions and actions are not subject
    to appeal under this part, except as noted: . . . (f)
    Decisions for actions that have been categorically
    excluded from documentation in an EA or EIS . . . .

36 C.F.R. § 215.12 (f).
9334         EARTH ISLAND INSTITUTE v. RUTHENBECK
   [11] The plain language of the ARA states that the Forest
Service “shall” provide for notice, comment and appeal. The
statutory language does not refer to NEPA. The statute does
not provide for any exclusions or exemptions from its require-
ment that the Forest Service provide an administrative appeal
for decisions implementing Forest Plans. Accordingly, 36
C.F.R. § 215.12(f) conflicts with the plain language of the
statute.

  Even if we could construe the statute as ambiguous, the
regulation is invalid because it fails Chevron’s second step:

    If the intent of Congress is clear, that is the end of
    the matter; for the court, as well as the agency, must
    give effect to the unambiguously expressed intent of
    Congress. If, however, the court determines Con-
    gress has not directly addressed the precise question
    at issue, the court does not simply impose its own
    construction on the statute, as would be necessary in
    the absence of an administrative interpretation.
    Rather, if the statute is silent or ambiguous with
    respect to the specific issue, the question for the
    court is whether the agency’s answer is based on a
    permissible construction of the statute.

Chevron, 467 U.S. at 842-43.

   The Forest Service argues that the categorical exclusions
are the result of the Secretary’s reasonable construction of the
statute to distinguish between agency actions requiring an EA
or EIS and projects “that lack significant individual or cumu-
lative environmental impacts.” The Forest Service relies
exclusively on its contention that the regulation warrants
Chevron deference as a reasonable construction of the ARA,
and argues that the district court erred in finding the categori-
cal exclusion regulations “manifestly contrary” to the ARA.

   Plaintiff Earth Island contends that the legislative history of
the ARA clearly indicates that Congress did not intend to
             EARTH ISLAND INSTITUTE v. RUTHENBECK          9335
exclude timber sales and other actions from administrative
appeal simply because they are excluded from NEPA analy-
sis. Earth Island argues that a number of other significant
decisions implementing forest plans, including oil leasing,
mining, and off-road vehicle use, were intended to be subject
to appeal under the ARA. Earth Island cites legislative his-
tory, including a conference report and a comment letter from
Representative Richardson stating that “[w]e believe that the
agency’s recent proposal to eliminate appeals of timber sales,
oil and gas leases, and other project level activities is a slap
in the face of democratic values.” 138 Cong. Rec. E2075-02,
1992 WL 157159 (July 2, 1992). Earth Island argues, and the
district court concluded, that the ARA was passed in response
to the proposed changes to the appeals process that would
eliminate appeals for agency actions that previously required
“decision documents” prior to 1992.

   Earth Island’s arguments are persuasive. Prior to 1992, the
Forest Service appeals process applied to a range of agency
actions and programs, including “timber sales, road and facil-
ity construction, range management and improvements, wild-
life and fisheries habitat improvement measures, forest pest
management activities, removal of certain minerals or mineral
materials, land exchanges and acquisitions, and establishment
or expansion of winter sports or other special recreational
sites.” 36 C.F.R. § 217.3(b) (1992). At a minimum, the cate-
gorical exclusion of timber sales from administrative appeal
is contrary to Congressional intent to provide an appeals pro-
cess through the ARA. The ARA was passed in response to
a proposal to eliminate appeals for decisions that would be
categorically excluded from appeal, so the Forest Service’s
attempt to circumvent Congressional intent to preserve the
administrative appeals process cannot be a permissible inter-
pretation of the ARA. The Forest Service, to comply with the
ARA, must promulgate regulations that preserve administra-
tive appeals for any decisions subject to administrative appeal
before the proposed changes in 1992. Had Congress wanted
to categorically eliminate the right of appeal for timber sales
9336        EARTH ISLAND INSTITUTE v. RUTHENBECK
and other categorically excluded Forest Service actions, the
ARA would not have been necessary.

   [12] The exemption of categorically excluded Forest Ser-
vice actions from administrative appeal is manifestly contrary
to both the language and the purpose of the ARA. Therefore,
36 C.F.R. § 215.12(f) is invalid.

                   VI.   Remaining Issues

   On July 26, 2005 (following the district court’s order of
July 7, 2005), the Forest Service filed a Rule 60(b)(6) motion
for clarification or amendment of the court’s order, asking
that the injunction apply only to the Eastern District of Cali-
fornia, and asking for prospective application only. On Sep-
tember 16, 2005, the district court clarified that the scope of
the injunction was nationwide, precluding any enforcement
and implementation of the invalidated regulations. The district
court further clarified that the injunction would apply only
prospectively, to decisions made after the July 7, 2005 order
date. The Forest Service challenges the geographic scope of
the injunction on appeal.

   [13] The nationwide injunction, as applied to our decision
to affirm the district court’s invalidation of 36 C.F.R.
§ 215.12(f), is compelled by the text of the Administrative
Procedure Act, which provides in relevant part:

    To the extent necessary to decision and when pre-
    sented, the reviewing court shall decide all relevant
    questions of law, interpret constitutional and statu-
    tory provisions, and determine the meaning or appli-
    cability of the terms of an agency action. The
    reviewing court shall . . . (2) hold unlawful and set
    aside agency action, findings, and conclusions found
    to be—(A) arbitrary, capricious, an abuse of discre-
    tion, or otherwise not in accordance with law . . . .
             EARTH ISLAND INSTITUTE v. RUTHENBECK            9337
5 U.S.C. § 706 (emphasis added). The Ninth Circuit has set
aside regulations that are not permissible interpretations of the
governing statute, and we affirm the district court’s decision
to do so here. See, e.g., NRDC v. EPA, 966 F.2d 1292, 1304
(9th Cir. 1992) (vacating a Clean Water Act rule); Asarco v.
EPA, 616 F.2d 1153, 1162 (9th Cir. 1980) (vacating a Clean
Air Act rule).

   [14] The district court did not abuse its discretion in issuing
a nationwide injunction. Our decision vacates the district
court’s injunction order with respect to all challenged regula-
tions except 36 C.F.R. § 215.12(f). The nationwide injunction
against enforcement of 36 C.F.R. § 215.12(f) is AFFIRMED.

                       VII.   Conclusion

   We AFFIRM the district court’s invalidation of 36 C.F.R.
§ 215.12(f) and the nationwide injunction against its enforce-
ment. We REMAND the judgment and injunction with
respect to the remaining regulations to the district court with
instructions to vacate for lack of a controversy ripe for
review. The parties shall bear their own costs on appeal.